[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 548 
The only question for our consideration on this appeal is, whether the condition annexed to the policy requiring an action to recover the amount of a loss to be brought within six months from the time the loss occurred, is valid? If it is, the action is undoubtedly barred, and the judgment must be reversed.
At the last March term of the court, we held in the case ofRipley v. The Ætna Insurance Company,* that a condition precisely like the one in this case, except that the right to bring the action, was limited to one year, was valid. And that the action not having been brought within the year, was barred, and the judgment which was for the plaintiff in that case was reversed.
That case is decisive of this. The judgment must therefore be reversed, and a new trial ordered, with costs to abide the event.
All the judges concurring, judgment reversed.
* Ante, p. 136. *Page 549